IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Foster Township                                 :
                                                :   No. 1172 C.D. 2018
               v.                               :
                                                :   Submitted: September 27, 2019
Farida B. Rahman,                               :
                      Appellant                 :



OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                                        FILED: November 18, 2019



               Farida B. Rahman (Rahman), proceeding pro se, purports to appeal from
the July 24, 2018 order of the Court of Common Pleas of Luzerne County (trial court)
at Civil Docket Number 2012-9256, denying her motion to open and/or strike an
order dated March 15, 2018. In that order, the trial court granted the petition of
Rahman’s attorney, Thomas J. Jones, Jr., Esq. (Counsel), to withdraw as counsel.
Also, at a March 15, 2018 hearing, the trial court made a ruling from the bench—later
reduced to an order that was filed on March 16, 2018—granting Rahman’s motion
that he recuse himself from the case. For the reasons that follow, we quash the
appeal.1

       1
          As this Court noted in a per curiam order dated December 3, 2018, Rahman filed a notice
of appeal seeking to challenge the trial court’s July 24, 2018 order at No. 2012-09256, but the trial
court’s March 15, 2018 order bears a docket number of 2012-09255. In its opinion issued in
accordance with Pennsylvania Rule of Appellate Procedure (Pa.R.A.P.) 1925(a), the trial court
noted “that there is no [o]rder docketed to this case number that was dated or filed on March 15,
2018” and further stated that, “although they are somewhat unclear [Rahman’s] submissions seem
to relate to matters, decided by another Judge of this Court, which are interlocutory in nature.”
(Footnote continued on next page…)
               The underlying dispute in this continuing legal saga, see supra note 1,
concerns the Township’s filing of a civil complaint against Rahman for allegedly
delinquent sewer payments and her claims against the Township and Counsel for
allegedly billing and obtaining funds from her account unlawfully.                        The facts
pertinent to our resolution of the procedural issues presented in this matter are as
follows.
               On March 7, 2018, the trial court sent correspondence to Rahman, the
Township, and Counsel scheduling a hearing for March 15, 2018, to address
Counsel’s request to withdraw. Prior to the hearing, Counsel unofficially filed and
served upon Rahman and the trial court an affidavit in support, explaining, among

(continued…)

(Trial court op. at 1.) Nonetheless, the trial court’s Pa.R.A.P. 1925(a) opinion listed 2012-09256, as
the docket number and case through which it denied Rahman’s motion to open and/or strike. And,
upon our independent examination of the civil docket sheets for Luzerne County, there does not
appear to be a number assigned as 2012-09255. In this context, we conclude that any confusion
with respect to the docket number is harmless in nature and has no bearing on our jurisdiction or
authority to review the appeal and assess whether it stems from an appealable order. Cf. K.H. v.
J.R., 826 A.2d 863, 871 (Pa. 2003); Commonwealth v. Brandt (Pa. Cmwlth., No. 866 C.D. 2016,
filed August 25, 2017) (unreported), slip op. at 8; see section 414(a) of our Internal Operating
Procedures, 210 Pa. Code §69.414(a).

         Nevertheless, we note that Rahman has been involved in multiple suits against or involving
Foster Township (Township) and Counsel, including at Civil Docket Numbers 2019-05535, 2018-
00427, 2018-02486, 2018-04482, 2017-02486, 2017-04458, 2012-09255. See The Prothonotary
On-line Viewer for Luzerne County located at: https://www.luzernecounty.org/594/Prothonotary
(last visited November 6, 2019); see also Rahman v. Foster Township and Thomas J. Jones, Jr., 211
A.3d 914 (Pa. Cmwlth. 2019) (addressing Rahman’s appeal at 2018-04482 and reinstating her
appeal to the trial court from a magisterial district judge). Assuming, arguendo, that an order was
entered in one or more of these cases on March 15, 2018, as suggested by the trial court, Rahman’s
current notice of appeal, due to substantive divergences in the docket number and lack of any
positive indication that she intended to appeal from an order entered in one of these cases, is
insufficient to perfect an appeal from such an order. See Commonwealth v. Walker, 185 A.3d 969,
979 (Pa. 2018).



                                                  2
other things, that Rahman had commenced a civil action against him.             In turn,
Rahman filed an affidavit in opposition, asserting, in part, that Counsel did not
formally file a written motion to withdraw. (Reproduced Record (R.R.) at 20a, 23a,
25a-36a.)
             At the March 15, 2018 hearing, the trial court inquired as to whether
Counsel’s affidavit to withdraw was officially filed of record, although Counsel had
formally filed a motion to withdraw months earlier, and Counsel responded, “no.”
The trial court then verified that Rahman had received a copy of the previous motion
to withdraw and filed a formal reply in opposition to that motion, and also received a
copy of the then-recent affidavit to withdraw, and responded to the affidavit with an
affidavit in opposition. The trial court asked questions regarding Rahman’s civil suit
against Counsel, noting the inherent conflict and strife of representing a client while
being subjected to suit by that client. Next, the trial judge entertained a request filed
by Rahman that he recuse himself from the case. Following complaints made by
Rahman on the record that the trial court and Counsel were acting unfairly and in
collusion, the trial judge orally ruled that he was “going to grant [her] request [and]
recuse.” (R.R. at 38a-41a, 59a-69a.)
             On March 15, 2018, the trial court signed an order, apparently prepared
by Counsel in January 2018 (the month of January was crossed out and replaced with
the month of March), that granted Counsel’s request to withdraw. On March 16,
2018, the trial court filed an order granting Rahman’s recusal motion. (R.R. at 43a,
110a.)
             Subsequently, on May 29, 2018, Rahman filed a “Motion to Open and
Strike Off Order dated March 15, 2018.” On July 24, 2018, the trial court denied the




                                           3
motion and Rahman thereafter filed an appeal to this Court on August 22, 2018.
(R.R. at 6a-12a; Trial court op. at 1.)
               On November 17, 2018, and November 19, 2018, the Township and
Counsel filed motions to quash, respectively, and Rahman filed answers.                        On
December 4, 2018, this Court entered an order denying the motions to quash without
prejudice to refile upon receipt of the original record. After the original record was
filed in this Court, we entered an order on January 29, 2019. In this order, the judge
noted that “it appears that there is a question as to whether the July 24, 2018 order is
a final order pursuant to Pa.R.A.P. 341” and directed that “the parties shall address in
their principal briefs on the merits the appealability of [the] order.” Order, 1/29/19, at
1.
                 Before we could proceed to the merits of the issues that Rahman raises
on appeal, this Court, as a threshold matter, must first determine whether we have
jurisdiction over Rahman’s appeal.2 As oft been stated, “[t]he appealability of an
order directly implicates the jurisdiction of the court asked to review the order.”
Commonwealth v. Sabula, 46 A.3d 1287, 1290 (Pa. Super. 2012). As such, by
legislative and judicial mandate, this Court is required to determine whether the order
appealed from is appealable, and the appealability of a trial court’s order is a question
of law subject to our plenary review. In re First Baptist Church of Spring Mill, 22
A.3d 1091, 1094-95 (Pa. Cmwlth. 2011); Robinson v. City of Philadelphia, 706 A.2d
1295, 1297 (Pa. Cmwlth. 1998).
               Generally, an appellate court’s jurisdiction only extends to review of a
final order. Pa.R.A.P. 341(a); In re First Baptist Church, 22 A.3d at 1095. A final
order is any order that: (1) disposes of all claims and all parties or (2) is certified as a

      2
          In her brief, Rahman makes no meaningful argument that her appeal is properly before us.



                                                 4
final order by the trial court or other reviewing body. See Pa.R.A.P. 341(b); Rae v.
Pennsylvania Funeral Directors Association, 977 A.2d 1121, 1125 (Pa. 2009).
Further, Pa.R.A.P. 311 provides that, in certain circumstances involving interlocutory
orders that are specified and enumerated in the rule, an appellate court has
jurisdiction to entertain an appeal from those orders as a matter of right.           See
Pa.R.A.P. 311 (Interlocutory Appeals as of Right). Nonetheless, if an appellant
attempts to appeal from an order that is non-appealable and interlocutory under the
Rules of Appellate Procedure, this Court has no discretion in the matter and must
quash the appeal. See Hionis v. Concord Township, 973 A.2d 1030, 1034 (Pa.
Cmwlth. 2009).
                Here, the trial court’s March 15, 2018 order did not dispose of any of the
claims asserted by either Rahman or the Township and, thus, it is not a final order.
The trial court did not certify the order as final and immediately appealable. Pursuant
to Pa.R.A.P. 311(a)(1), “[a]n appeal may be taken as of right . . . from . . . [a]n order
refusing to open, vacate, or strike off a judgment.” Id. However, although the trial
court’s July 24, 2018 order denied Rahman’s “Motion to Open and Strike Off Order
dated March 15, 2018,” Pa.R.A.P. 311(a)(1) “is inapplicable here because no
judgment was entered” below. Schneller v. Clerk of Courts of the First Judicial
District of Pennsylvania (Pa. Cmwlth., No. 352 C.D. 2016, filed October 18, 2016)
(unreported), slip op. at 9 (emphasis added). As an illustrative example, in Borough
of Ambler v. Regenbogen, 713 A.2d 145 (Pa. Cmwlth. 1998), the appellant attempted
to appeal from an order denying his motion to strike off a municipal claim filed by a
borough under section 3 of the statute occasionally referred to as the Municipal
Claims Act of 1923.3 In analyzing the process through which a municipal claim is

      3
          Act of May 16, 1923, P.L. 207, as amended, 53 P.S. §7106(a).



                                                 5
reduced to a “judgment,” and having determined that the process for doing so had not
yet been completed in the case, we concluded:

             Under the applicable rules, therefore, the [b]orough may not
             execute its municipal claim until it obtains a judgment on
             the writ of scire facias. At the time of the denial of the
             motion to strike off the municipal claim, the trial court had
             not yet heard the merits of the instant action in rem. Since a
             judgment has not been entered in this matter, the trial
             court’s order cannot be considered an order refusing to
             strike off or open a judgment appealable under Pa.R.A.P.
             311(a)(1).
Borough of Ambler, 713 A.2d at 148 (emphasis added).
             The same reasoning applies here with as much force. In short, the
underlying March 15, 2018 order, whether it be construed to encompass the trial
court’s grant of Counsel’s request to withdraw or the trial court’s grant of Rahman’s
request for recusal, or both, simply does not have the effect of entering a judgment in
this matter. Therefore, as in Borough of Ambler, the trial court’s July 24, 2018 order
is not appealable pursuant to Pa.R.A.P. 311(a)(1).
             Otherwise, to the extent that Rahman is seeking to appeal from, and
obtain review of, the March 15, 2018 order on the merits, she did not file her notice
of appeal until August 22, 2018, approximately five months after the entry of that
order. It is well-settled that a “notice of appeal . . . shall be filed within 30 days after
the entry of the order from which the appeal is taken.” Pa.R.A.P. 903(a). Where, as
here, an appellant files an untimely notice of appeal from an underlying merits order,
and there has been no showing or suggestion of fraud or a breakdown in the court’s
operations, this Court is obligated to quash the appeal. See City of Philadelphia v.
Frempong, 865 A.2d 314, 317 (Pa. Cmwlth. 2005). In this case, we are required to
quash the appeal, due to the untimeliness of the appeal, even if the trial court’s March



                                             6
15, 2018 order granting Counsel’s withdrawal and/or Rahman’s recusal request
satisfied the criteria of the collateral order doctrine and was immediately appealable
as such. See Pa.R.A.P. 313; McGrogan v. First Commonwealth Bank, 74 A.3d 1063,
1078 (Pa. Super. 2013). This is because, like most (if not all other orders), “a
collateral order must be appealed within 30 days of its entry.” McGrogan, 74 A.3d at
1076 n.16. That is not the situation here.
             Accordingly, we are constrained to quash the appeal.




                                             7
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Foster Township                      :
                                     :   No. 1172 C.D. 2018
           v.                        :
                                     :
Farida B. Rahman,                    :
                    Appellant        :


PER CURIAM

                                 ORDER


           AND NOW, this 18th day of November, 2019, the appeal of Farida B.
Rahman in the above-captioned matter is hereby QUASHED.